Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 5/13/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 13-31 are allowed.
The terminal disclaimer filed 5/13/2021 regarding co-pending applications 16/607,161 has been approved.  All double patenting rejections have been withdrawn.
Regarding independent claim 13 and the dependent claims, the prior art fails to teach or suggest a method of producing a ready to drink (RTD) beverage, the method comprising: mixing sugar and high-acyl gellan gum with at least one component selected from the group consisting of milk, non-fat dry milk, cream, skimmed-milk, and semi-skimmed milk; adding an acidifier to form a mixture; homogenizing the mixture at a temperature ranging from 65-80°C, the homogenizing comprising (i) a first step wherein the mixture is exposed to a first pressure and (ii) a second step wherein the mixture is exposed to a second pressure, wherein a total pressure is a sum of the first pressure and the second pressure and is 135-300 bars: sterilizing at ultra-high temperature (UHT) conditions at 136-150 °C for 3-30 seconds to obtain a beverage base product; cooling the obtained beverage base product to a temperature ranging from 0-25° C to obtain the RTD beverage; and filling aseptically the RTD beverage in an aseptic container, wherein the high-acyl gellan gum is the only natural hydrocolloid in the RTD beverage.
The closest prior art of Yuan et al. (US 2011/0020507) teaches a method, however, fails to expressly teach the homogenizing comprising (i) a first step wherein the mixture is exposed to a first 
The secondary references of record do not teach or suggest the combined limitations not taught by Yuan (‘507).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
May 14, 2021